239 F.2d 76
99 U.S.App.D.C. 256
Virginia McALLISTER, Appellant,v.UNITED STATES of America, Appellee.
No. 13258.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 22, 1956.Decided Dec. 6, 1956.

[99 U.S.App.D.C. 257] Mr. William C. Darden, Washington, D.C., with whom Mr. Fred D. Durrah, Washington, D.C., was on the brief, for appellant.
Mr. Alfred Burka, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., Lewis Carroll and Arthur J. McLaughlin, Asst. U.S. Attys., were on the brief, for appellee.
Mr. E. Tillman Stirling, Washington, D.C., also entered an appearance for appellee.
Before WILBUR K. MILLER, BAZELON and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of abortion.1  In concluding his instructions to the jury, the trial judge said, 'to reach a verdict * * * should not involve any difficulty.'  Appellant contends that this interfered with the jury's deliberative process and encouraged it to return a guilty verdict.


2
Clearly this gratuitous remark was not well advised.  But defense counsel did not object below as required by Rule 30, F.R.Crim.P., 18 U.S.C.A.; and in the circumstances of this case we cannot say that refusal to consider the matter on appeal will result in manifest injustice.  Since we also find no basis for reversal in other matters complained of, the judgment of conviction is


3
Affirmed.



1
 D.C.Code § 22-201 (Supp.  III, 1951)